DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on August 9, 2022, Applicant amended claims 30, 85-87, and 89-98.
In the non-final rejection of May 9, 2022, Examiner noted that the disclosure of the prior-filed application, Application No. 14/732,564, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant persuasively argued support in Application No. 14/732,564 for claims 87, 88, 92-94, and 96-98 (Remarks, pages 7-9). Concern is withdrawn.
In regards to claim 89, Applicant argued: Claim 89 - page 120, line 24 to page 122, line 31; page 160, lines 9-29; pages 161-163; page 193, lines 19-20; Figs. 105 to 108A. These portions of the specification describe how an FMS technique is used to determine a volume of fluid moved by a pump, which is used to determine flow rate, and the mechanical structure including a pressure distribution manifold, actuation chamber and reference chamber to control pump operation and to measure pressures for the FMS measurement (Remarks, page 7). Examiner disagrees. The cited sections of Application No. 14/732,564 do not describe an actuation chamber “connected to a pressure distribution manifold”; “the controller configured to control a valve in the pressure distribution manifold to deliver negative pneumatic pressure to the actuation chamber; the controller also configured to determine a measured rate of fluid flow from the fluid line to the pump based on the actuation chamber pressure and the reference chamber pressure”. Concern is maintained.
In regards to claim 90, Applicant argued: Claim 90 - page 364, lines 5-6: "The flow rate threshold may, for example, be a value between approximately 35ml/min and 75ml/min." (Remarks, page 7). Examiner disagrees. The cited section of Application No. 14/732,564 does not describe “wherein the pre-determined value is in the range of 35 to 70 ml/min”. Concern is maintained.
Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant cited the indicated reference in the information disclosure statement of August 10, 2022. Concern is withdrawn.
Examiner noted that the information disclosure statement filed July 9, 2021 (21 pages), fails to comply with 37 CFR 1.98(a)(2). Applicant submitted copies of WO 01/37895 and WO 2006/120415; however, Applicant did not submit a copy of JP 2007-510473. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Objection is maintained.
Examiner objected to claims 30, 89-92, and 95. Applicant amended claims 30, 89-92, and 95. Objection is withdrawn.
Examiner rejected claims 87-90, 92-94, and 96-98 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant argued: As detailed above regarding the objection to the priority date to be accorded to claims 87-90, 92-94 and 96-98, the features of these claims are supported in U.S. App. 14/732,564 in compliance with 35 USC §112 (Remarks, page 9). Applicant persuasively argued support in Application No. 14/732,564 for claims 87, 88, 92-94, and 96-98 (Remarks, pages 7-9). Rejection is withdrawn. However, in regards to claim 89 and 90, Examiner disagrees and maintains the rejection of claims 89 and 90 for the same reasons as provided above with respect to priority concerns for claims 89 and 90. Rejection is maintained.
Examiner rejected claims 30 and 85-98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant persuasively argued claims 30, 87, and 89 (Remarks, page 9), and amended claims 85, 97, and 98. 
In regards to claim 95, Applicant argued: Regarding the rejection of claim 95, claim 95 is amended to recite the pump is configured to provide "one or more negative pressures" of which the first and second negative pressures are two (or one where the first and second negative pressures are the same) (Remarks, page 10). Applicant did not relate “one or more negative pressures” to “a first negative pressure” and “a second negative pressure” in claim 95; thus, it is unclear whether “a first negative pressure” and “a second negative pressure” are part of or different from “one or more negative pressures”. Rejection is maintained.
Examiner rejected claims 30, 85, and 95 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16, 29, and 31 of U.S. Patent No. 10,201,647. 
	The terminal disclaimer filed on August 9, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,201,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.
Currently, claims 30 and 85-98 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/732,564, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 89: an actuation chamber “connected to a pressure distribution manifold”; “the controller configured to control a valve in the pressure distribution manifold to deliver one or more negative pressures to the actuation chamber; the controller also configured to determine the measured first fluid flow rate from the patient line to the pump based on the actuation chamber pressure and the reference chamber pressure”
Claim 90: “wherein the pre-determined value is in a range of 35 to 70 ml/min”

Information Disclosure Statement
The information disclosure statement filed July 9, 2021 (21 pages), fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of JP 2007-510473 has not been provided in the application file of the current application 16/247,204 or in parent applications 14/732,564 or 13/667,696. Applicant states in the information disclosure statement that a copy of JP 2007-510473 is provided in application 12/864,378; however, application 12/864,378 is not a parent application to the current application 16/247,204. Examiner requests Applicant to submit a copy of JP 2007-510473 in the current application 16/247,204

Specification
The abstract of the disclosure is objected to because:
In line 15, “the synchronization” should be changed to “synchronization” as the first recitation of the term
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 85, 86, 89, 93, and 95 are objected to because of the following informalities:  
	In regards to claim 85, line 2, “the first negative pressure value” should be changed to “the first negative pressure”.
	In regards to claim 86, lines 1-2, “the first negative pressure value” should be changed to “the first negative pressure”.
	In regards to claim 89, line 9, “one or more negative pressures” should be changed to “the one or more negative pressures”.
	In regards to claim 93, “the positive pressure” should be changed to “the first positive pressure”.
	In regards to claim 95, line 7, “the fluid line” should be changed to “the patient line”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 85-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 30, lines 3-6 recite: a pump configured to provide “one or more negative pressures or one or more positive pressures” to a patient line connected to the cavity; a controller configured to measure and control “the one or more negative pressures or the one or more positive pressures” provided by the pump; however, such is new matter not described in the Specification. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 87, lines 1-4 recite: wherein the controller is configured to stop further adjustments of “the one or more negative pressures” if the measured first fluid flow rate is less than a pre-determined threshold flow rate for a pre-determined period of time; however, such is new matter not described in the Specification.
	In regards to claim 89, lines 2-11 recite: an actuation chamber “connected to a pressure distribution manifold”; “the controller configured to control a valve in the pressure distribution manifold to deliver one or more negative pressures to the actuation chamber; the controller also configured to determine the measured first fluid flow rate from the patient line to the pump based on the actuation chamber pressure and the reference chamber pressure”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 90, lines 1-2 recite: “wherein the pre-determined value is in a range of 35 to 70 ml/min”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 95, lines 3-6 recite: a pump configured to provide “one or more negative pressures or one or more positive pressures” to a patient line connected to the cavity; a controller configured to measure and control “the one or more negative pressures or the one or more positive pressures” provided by the pump; however, such is new matter not described in the Specification. Claims 96-98 are rejected by virtue of being dependent upon claim 95.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 85-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 30, line 3 recites “one or more negative pressures”. Claim 30, line 1 previously recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 30, lines 9-10 recite “a first negative pressure”. Claim 30, line 1 recites “negative pressure” and claim 30, line 3 recites “one or more negative pressures”. It is unclear whether “a first negative pressure” is the same element or a different element from “negative pressure”. And it is unclear whether “a first negative pressure” is part of or different from “one or more negative pressures”. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 30, line 10 recites “a first fluid flow rate”. Claim 30, line 7 recites “a fluid flow rate”. It is unclear whether the two terms refer to the same element or to different elements. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 30, line 11 recites “a first positive pressure”. Claim 30, lines 3-4 recite “one or more positive pressures”. It is unclear whether “a first positive pressure” is part of or different from “one or more positive pressures”. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 30, lines 13-14 recite “a second negative pressure”. Claim 30, line 1 recites “negative pressure” and claim 30, line 3 recites “one or more negative pressures”. It is unclear whether “a second negative pressure” is the same element or a different element from “negative pressure”. And it is unclear whether “a second negative pressure” is part of or different from “one or more negative pressures”. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 30, line 14 recites “a second fluid flow rate”. Claim 30, line 7 recites “a fluid flow rate”. It is unclear whether the two terms refer to the same element or to different elements. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 86, lines 2-3 recite “a predetermined range of negative pressures”. Claim 86 depends upon claim 85, which depends upon claim 30. Claim 30, line 3 recites “one or more negative pressures”. It is unclear whether the two terms refer to the same element or to different elements.
	In regards to claim 94, line 2 recites “a third fluid flow rate”. Claim 94 depends upon claim 30. Claim 30, line 7 recites “a fluid flow rate”. It is unclear whether the two terms refer to the same element or to different elements. 
	In regards to claim 95, line 3 recites “one or more negative pressures”. Claim 95, line 1 previously recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements. Claims 96-98 are rejected by virtue of being dependent upon claim 95.
	In regards to claim 95, lines 9-10 recite “a first negative pressure”. Claim 95, line 1 recites “negative pressure” and claim 95, line 3 recites “one or more negative pressures”. It is unclear whether “a first negative pressure” is the same element or a different element from “negative pressure”. And it is unclear whether “a first negative pressure” is part of or different from “one or more negative pressures”. Claims 96-98 rejected by virtue of being dependent upon claim 95.
	In regards to claim 95, line 11 recites “a second negative pressure”. Claim 95, line 1 recites “negative pressure” and claim 95, line 3 recites “one or more negative pressures”. It is unclear whether “a second negative pressure” is the same element or a different element from “negative pressure”. And it is unclear whether “a second negative pressure” is part of or different from “one or more negative pressures”. Claims 96-98 rejected by virtue of being dependent upon claim 95.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30, 85-87, 92, and 94-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weston (US 2011/0060204).
	In regards to claim 30, Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, the system comprising: 
a pump (vacuum pump 30 and pressure pump 52) configured to provide one or more negative pressures or one or more positive pressures to a patient line connected to the cavity (Figure 1)(paragraphs [0044][0052])
a controller (control device 32) configured to measure and control the one or more negative pressures or the one or more positive pressures provided by the pump (paragraphs [0044][0052][0104])
the controller also configured to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the patient line to the pump 
wherein the controller is arranged to control the pump to provide a first negative pressure to the patient line (paragraph [0044]: suction or reduced pressure)(paragraph [0052]: a negative or reduced pressure), measure a first fluid flow rate through the patient line (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors), and control the pump to provide a first positive pressure (paragraph [0112]: the wound cover 24 is changed to the… raised configuration)(paragraph [0069]: wherein the wound cover 24 is in the raised or rigid configuration, as illustrated in FIG. 3a, a positive supply of pressure has preferably been supplied by the pressure pump 52 to the channels 50 of the wound cover 24) to the patient line if the first fluid flow rate is less than a pre-determined value (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors)(paragraph [0112]: the measurements… acquired by the sensor or sensors drop below an optimal or predetermined value)
wherein the controller is arranged to control the pump to provide a second negative pressure (paragraph [0111]: control the level of negative pressure) to the patient line if a second fluid flow rate through the patient line measured upon application of the first positive pressure is greater than a pre-determined amount (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors exceed an optimal or predetermined value) 
	In regards to claim 85, Weston teaches wherein the controller is configured to control the pump to apply the first negative pressure value for a predetermined period of time (paragraphs [0044][0052]).  
	In regards to claim 86, Weston teaches wherein the first negative pressure value is set to a minimum negative pressure of a predetermined range of negative pressures (paragraph [0101]).  
	In regards to claim 87, Weston teaches wherein the controller is configured to stop further adjustments of the one or more negative pressures if the measured first fluid flow rate is less than a pre-determined threshold flow rate for a pre-determined period of time (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors)(paragraph [0112]: when the measurements… acquired by the sensor or sensors drop below an optimal or predetermined value, the apparatus 20 can be configured so that the wound cover 24 is changed to the, or remains in the, raised configuration until the respective value increases to a predetermined or suitable level)(paragraph [0069]: wherein the wound cover 24 is in the raised or rigid configuration, as illustrated in FIG. 3a, a positive supply of pressure has preferably been supplied by the pressure pump 52 to the channels 50 of the wound cover 24).
	In regards to claim 92, Weston teaches a user interface (paragraph [0097]: switch, button, lever, or other suitable switching mechanism) and wherein the controller signals an alert if the measured first fluid flow rate is less than the predetermined value (claim 41: an alarm device that is operably connected to the control device and configured to provide an audible or visual warning when the data… falls below a predetermined value).
	In regards to claim 94, Weston teaches wherein the controller is arranged to measure a third fluid flow rate after a first period of time after the first fluid flow rate is measured (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors)(claim 30: at least one sensor supported by the cover configured to provide data to the control device, the control device being configured to accept an input of the data and to process the data) and signals an alert if the third fluid flow rate has been less than the pre-determined value for a second period of time (claim 41: an alarm device that is operably connected to the control device and configured to provide an audible or visual warning when the data… falls below a predetermined value).
	In regards to claim 95, Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, the system comprising: 
a pump (vacuum pump 30 and pressure pump 52) configured to provide one or more negative pressures or one or more positive pressures to a patient line connected to the cavity (Figure 1)(paragraphs [0044][0052])
a controller (control device 32) configured to measure and control the one or more negative pressures or the one or more positive pressures provided by the pump (paragraphs [0044][0052][0104])
the controller also configured to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the fluid line to the pump 
wherein the controller is configured to control the pump to provide a first negative pressure to the patient line (paragraph [0044]: suction or reduced pressure)(paragraph [0052]: a negative or reduced pressure), measure the fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors), and control the pump to provide a second negative pressure (paragraph [0111]: control the level of negative pressure) to the patient line when the measured fluid flow rate is greater than a pre-determined value (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors exceed an optimal or predetermined value) 
	In regards to claim 96, Weston teaches a user interface (paragraph [0097]: switch, button, lever, or other suitable switching mechanism), wherein the controller signals an alert when the measured fluid flow rate is less than the pre-determined value (claim 41: an alarm device that is operably connected to the control device and configured to provide an audible or visual warning when the data… falls below a predetermined value).
	In regards to claim 97, Weston teaches wherein the controller controls the pump to provide the second negative pressure (paragraph [0111]: control the level of negative pressure) to the patient line when the measured fluid flow rate is greater than the pre-determined value for a first pre-determined period of time (paragraph [0111]: the measurements (such as… rate of aspiration of exudate) acquired by the sensor or sensors exceed an optimal or predetermined value).
	In regards to claim 98, Weston teaches a user interface (paragraph [0097]: switch, button, lever, or other suitable switching mechanism), wherein the controller signals an alert when the measured fluid flow rate is less than the pre-determined value for a first pre-determined period of time (claim 41: an alarm device that is operably connected to the control device and configured to provide an audible or visual warning when the data… falls below a predetermined value).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made withdraw to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 88, 90, and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, as applied to claim 30 above.
	In regards to claim 88, Weston is silent about wherein the controller is configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller, of the system of Weston, to be configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume, as a person having ordinary skill in the art would have realized that if enough volume of the fluid has been removed for the wound to be treated and healed, then the drain cycle should be stopped, as draining of the fluid is no longer needed for the treated and healed wound.
	In regards to claim 90, Weston is silent about wherein the pre-determined value is in a range of 35 to 70 ml/min. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pre-determined value, of the system of Weston, to be in a range of 35 to 70 ml/min, as Applicant has not disclosed that such a range of the pre-determined value provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pre-determined value being the patient’s optimal or average aspiration rate, as disclosed by Weston (paragraph [0111]), as a person having ordinary skill in the art would have known to select a value for the pre-determined value that allows for sufficient volume of the fluid to be removed for the wound to be treated and healed in the patient.
	In regards to claim 91, Weston does not specifically teach wherein the controller is arranged to control the pump to provide the first negative pressure at -6.5 kPa, as Weston instead teaches a broader negative pressure range wherein the controller provides negative pressure at approximately 40 mmHg to approximately 80 mmHg of negative pressure (paragraph [0101]) which is equivalent to approximately -5.3329 kPa to approximately -10.6658 kPa. Applicant states that “This pressure may be selected so that it would be appropriate for a reduced flow condition (e.g. -6.5 kPa) in order to minimize any tugging sensation experienced by the user at the start of the drain operation.” (Specification, page 369, lines 3-5) and that “When draining solution from the peritoneal cavity of a patient it is not unusual for a patient to perceive an uncomfortable tugging sensation.” (Specification, page 362, lines 19-20). Thus, it is understood that Applicant has selected the negative pressure to be -6.5 kPa to minimize any tugging sensation, which is uncomfortable for the patient. Weston also teaches that “This level of negative pressure, i.e., approximately 40 mmHg to approximately 80 mmHg, is typically associated with greater patient comfort and compliance.” (paragraph [0101]). Thus, the negative pressure being -6.5 kPa does not achieve an unexpected result, as Weston, despite teaching a broader negative pressure range of approximately -5.3329 kPa to approximately -10.6658 kPa, also teaches the same result of greater patient comfort (i.e. the patient is not uncomfortable). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller is arranged to control the pump to provide the first negative pressure, of the system of Weston, to be at -6.5 kPa, as such will provide greater patient comfort, as expected by Weston.

Claims 89 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, as applied to claim 30 above, and further in view of Bryant et al (US 6,302,653).
	In regards to claim 89, Weston is silent about wherein the pump is a pneumatically actuated diaphragm pump comprising a pumping chamber fluidly connected to the patient line, an actuation chamber connected to a pressure distribution manifold and a flexible diaphragm between the actuation chamber and the pumping chamber; wherein the controller measures an actuation chamber pressure from a pressure sensor in communication with the actuation chamber of the pump, and a reference chamber pressure from a pressure sensor in communication with a reference chamber in valved communication with the actuation chamber of the pump; the controller configured to control a valve in the pressure distribution manifold to deliver one or more negative pressures to the actuation chamber; the controller also configured to determine the measured first fluid flow rate from the patient line to the pump based on the actuation chamber pressure and the reference chamber pressure. Bryant et al teaches a system (Figure 5, pumping system 300) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, wherein a pump is a pneumatically actuated diaphragm pump (pump 104) comprising a pumping chamber (pump chamber 108) fluidly connected to a patient line, an actuation chamber (control chamber 110) connected to a pressure distribution manifold (measurement gas inlet line 306) and a flexible diaphragm (flexible diaphragm 112) between the actuation chamber and the pumping chamber; wherein a controller (processor 324) measures an actuation chamber pressure from a pressure sensor (pressure measuring component 122) in communication with the actuation chamber of the pump, and a reference chamber pressure from a pressure sensor (pressure transducer 316) in communication with a reference chamber (reference chamber 308) in valved (valve 318) communication with the actuation chamber of the pump; the controller configured to control a valve (valve 318) in the pressure distribution manifold to deliver one or more negative pressures to the actuation chamber (column 22, lines 20-25); the controller also configured to determine a measured first fluid flow rate from the patient line to the pump based on the actuation chamber pressure and the reference chamber pressure (column 23, lines 15-45)(column 29, lines 4-8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump, of the system of Weston, to be a pneumatically actuated diaphragm pump, as taught by Bryant et al, as such will allow for detecting the presence of a gas in a pumping chamber of the pump (Abstract), wherein it is important to detect air present in a fluid line pumping fluid to the body of a patient and to prevent such air from entering the body of the patient (column 2, lines 7-11) which gas/air would be harmful to the patient. 
	In regards to claim 93, Weston teaches a user interface (paragraph [0097]: switch, button, lever, or other suitable switching mechanism) and wherein the controller signals an alert if the measured second fluid flow rate upon application of the positive pressure is less than the pre-determined amount (claim 41: an alarm device that is operably connected to the control device and configured to provide an audible or visual warning when the data… falls below a predetermined value); however, Weston is silent about whether the alert is an occlusion alert. Bryant et al teaches a system (Figure 8, pumping system 500) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, wherein a controller (processor 506) signals an occlusion alert (a line blockage or occlusion… an alarm condition) if a measured second fluid flow rate is less than a pre-determined amount (no-flow condition) (column 30, lines 31-51). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alert, of the system of Weston, to be an occlusion alert, as taught by Bryant et al, as such will allow for shutting down a pumping cycle when a blockage or occlusion is detected (column 30, lines 31-36) to then allow for a user to remedy the blockage/occlusion to allow for further usage of the pump at a sufficient rate of fluid flow.

Response to Arguments
Applicant's arguments filed August 9, 2022, have been fully considered but they are not persuasive:
	In regards to claim 30, Applicant argued: Weston does not teach or suggest a pump controllable to provide both negative and positive pressures to a patient line, or measuring a fluid flow rate in a patient line as required in claim 30. In Weston, negative pressure can be provided to a line 46, and positive pressure can be provided to a line 54, but negative and positive pressure cannot be provided to a same line. See paragraphs 0049 and 0052 of Weston. In contrast, the controller of claim 30 can control pump operation to provide negative pressure and positive pressure to a same patient line. As described in the application at page 364, lines 20-31, the application of positive pressure to a patient line can be used to clear or detect an occlusion when a flow rate in the patient line is below a threshold when negative pressure is applied to the patient line. Weston describes no feature of this type, but rather provides negative pressure via one line 46 and positive pressure via a separate line 54 (Remarks, page 11). Examiner disagrees. First, claim 30 does not require a pump controllable to provide “both negative and positive pressures” to a patient line, as argued by Applicant. Claim 30 instead requires a pump configured to provide “one or more negative pressures or one or more positive pressures” to a patient line. Weston teaches a pump (30/52) configured to provide one or more negative pressures or one or more positive pressures to a patient line (Figure 1)(paragraphs [0044][0052]). Second, claim 30 does not require measuring a fluid flow rate “in a patient line”, as argued by Applicant. Claim 30 instead requires to measure a fluid flow rate “from the patient line to the pump”. Weston teaches to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the patient line to the pump (30/52). Third, claim 30 does not require “negative and positive pressure… provided to a same line”, as argued by Applicant. Claim 30 instead requires to provide “one or more negative pressures or one or more positive pressures to a patient line”. Weston teaches to provide one or more negative pressures or one or more positive pressures to a patient line (Figure 1)(paragraphs [0044][0052]).
	In regards to claim 30, Applicant argued: Also, Weston does not teach a system capable of measuring a flow rate in a patient line as set forth in claim 30. The Office Action identifies paragraph 0110 of Weston as teaching a sensor for detecting a blood flow rate, but detecting a blood flow rate in arteries or other blood vessels at a wound site as in Weston provides no measure of flow rate in the lines 46 or 54 through which negative and positive pressure, respectively, are provided. For example, the sensors 84 at the wound site in Fig. 11 of Weston can detect blood flow rate, oxygenation, temperature, etc. at the wound site, but these sensors provide no information regarding flow rate in the lines 46 or 54. See paragraphs 0114-0116 of Weston (Remarks, page 11). Examiner disagrees. Claim 30 does not require a system capable of measuring a flow rate “in a patient line”, as argued by Applicant. Claim 30 instead requires A system… comprising… the controller also configured to measure a fluid flow rate “from the patient line to the pump”. Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) comprising the controller (32) also configured to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the patient line to the pump (30/52). 
 	In regards to claim 95, Applicant argued: Similar to claim 30, claim 95 recites a pump configured to provide negative and positive pressure to a patient line and a controller configured to measure a flow rate in the fluid line. Weston teaches neither of these features. The lines 46 and 54 are not configured to receive both negative and positive pressure, and the system is not capable of detecting a flow rate in either one of the lines 46 and 54. As noted above, Weston's disclosure of detecting blood flow in the patient tissue at the wound site provides no information regarding a flow rate in the lines 46 or 54 that receive negative and positive pressure, respectively (Remarks, page 12). Examiner disagrees. First, claim 95 does not require a pump configured to provide “negative and positive pressure” to a patient line, as argued by Applicant. Claim 95 instead requires a pump configured to provide “one or more negative pressures or one or more positive pressures” to a patient line. Weston teaches a pump (30/52) configured to provide one or more negative pressures or one or more positive pressures to a patient line (Figure 1)(paragraphs [0044][0052]). Second, claim 95 does not require a controller configured to measure a flow rate “in the fluid line”, as argued by Applicant. Claim 95 instead requires the controller also configured to measure a fluid flow rate “from the fluid line to the pump”. Weston teaches the controller (32) also configured to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the fluid line to the pump (30/52). Third, claim 95 does not require the lines… configured “to receive both negative and positive pressure”, as argued by Applicant. Claim 95 instead requires to provide “one or more negative pressures or one or more positive pressures to a patient line”. Weston teaches to provide one or more negative pressures or one or more positive pressures to a patient line (Figure 1)(paragraphs [0044][0052]). Fourth, claim 95 does not require the system… capable of “detecting a flow rate in either one of the lines”, as argued by Applicant. Claim 95 instead requires A system… comprising… the controller also configured “to measure a fluid flow rate from the fluid line to the pump”. Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) comprising the controller (32) also configured to measure a fluid flow rate (paragraph [0111]: the measurements (such as… rate of aspiration of exudate)) from the patient line to the pump (30/52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783